67 F.3d 307
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Crisogono Dela Rama LORENZO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70250.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Crisogono Dela Rama Lorenzo, a native and citizen of the Philippines, petitions pro se for review of an order of the Board of Immigration Appeals dismissing his appeal from an immigration judge's decision denying his requests for asylum and withholding of deportation.


3
Because Lorenzo is deportable as an aggravated felon under Section 241(a)(2)(A)(iii) of the Immigration and Nationality Act, 8 U.S.C. Sec. 1251(a)(2)(A)(iii), he is statutorily ineligible for both asylum, see Section 208(d) of the Act, 8 U.S.C. Sec. 1158(d), and withholding of deportation, see Section 243(h)(2)(B) of the Act, 8 U.S.C. Sec. 1253(h)(2)(B);  Urbina-Mauricio v. INS, 989 F.2d 1085, 1087-88 (9th Cir.1993).


4
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3